Citation Nr: 0419914	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer 
claimed as a result of exposure to ionizing radiation.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for basal 
cell carcinoma of the back, eye and nose claimed as a result 
of exposure to ionizing radiation. 

5.  Entitlement to service connection for bilateral 
conjunctivitis. 

6.  Entitlement to service connection for a foot disorder.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for myositis.

9.  Entitlement to service connection for gastritis.  

10.  Entitlement to service connection for vertigo.

11.  Entitlement to service connection for chronic joint 
pain.

12.  Entitlement to an initial compensable evaluation for a 
scar of the left cheek.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
February 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The veteran's correspondence to the RO in September 2002 
contained new claims of service connection for bilateral 
conjunctivitis, foot condition, myositis, bronchitis, scar of 
the left cheek, gastritis, vertigo and chronic joint pain.  
The RO in September 2003 granted service connection and a 0 
percent rating for a scar of the left cheek and denied 
service connection for the other disorders.  

The RO issued notice in September 2003 and the veteran's 
statement that the RO received in April 2004 is clearly a 
notice of disagreement with the initial rating for a scar of 
the right cheek and may reasonably be construed as such with 
regard to the other matters denied in the September 2003 
rating decision.  

In addition to the matters discussed in the preceding 
paragraph, the issues of service connection for colon cancer 
and for skin cancer on a de novo basis both claimed as 
residuals of exposure to ionizing radiation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
veteran's bilateral hearing loss and tinnitus may not 
reasonably be dissociated from noise exposure he sustained in 
combat.

2.  The Board denied entitlement to service connection for 
basal cell carcinoma of the skin due to exposure to ionizing 
radiation when it issued an unappealed decision in October 
1990.

3.  The evidence received since the October 1990 Board 
decision does bear directly and substantially upon the issue 
at hand, and must be considered in order to fairly decide the 
merits of the claim of service connection for skin cancer 
claimed as a residual of radiation exposure. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were incurred in 
active service.  38 U.S.C.A. 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2003).

2.  Evidence submitted since the October 1990 decision, 
wherein the Board denied entitlement to service connection 
for skin cancer claimed as a residual of radiation exposure 
is new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Regarding bilateral hearing loss and tinnitus, the 
information on file shows the veteran participated in several 
campaigns including Central Europe and received decorations 
including the combat medical badge.  Service medical records 
showed his hearing was reported as 15/15 to whispered voice 
on the separation examination in February 1946.  A VA general 
medical examiner in 1961 noted he claimed to have difficulty 
hearing in the right ear and that he attributed this to his 
nose and sinus.  The examiner noted the veteran was able to 
hear and understand the spoken voice.  

VA audiology reports show bilateral sensorineural hearing 
loss in 1990 and 1992, with the 1992 report containing a 
history of noise exposure in military service.  The audiology 
report in 1994 confirmed sensorineural hearing loss bilateral 
and noted a complaint of periodic tinnitus.  A VA assessment 
form completed in 1997 noted in addition to hearing loss and 
tinnitus noise exposure to bombs in Germany, the Pacific 
theater and after Hiroshima.  

On a VA audiology examination in 1998 the veteran was found 
to have bilateral sensorineural hearing loss meeting VA 
criteria for consideration as a hearing loss disability.  He 
stated he had bilateral tinnitus of recent onset, that a 
shell exploded near the right ear when he was a medical aide 
in the infantry, and that he ran farm equipment after 
military service.  Medical history for VA clinical purposes 
recorded early in 1999 referenced to bilateral hearing loss 
and tinnitus, VA audiogram and noise history.  

In June 2000 he filed a claim of service connection for 
tinnitus as secondary to his sinusitis.  An October 1999 
report from WMP (initials), MD, a diplomate of the American 
Academy of Otolaryngology, noted the veteran's complaint of 
ringing in the ears and some trouble hearing for may years 
that had slowly gotten worse.  There was a history of noise 
exposure during World War II at the Battle of the Bulge.  The 
report referenced bilateral sensorineural hearing loss.  Dr. 
WMP's impression was that such loss was most likely secondary 
to loud noise exposure during World War II.  More recent 
records confirmed a severe bilateral symmetrical 
sensorineural hearing loss.  

The veteran's initial claim for hearing loss and tinnitus on 
a direct basis was filed in June 2000 with a copy of the 1999 
medical report.  

VA audiolgy examination in August 2001, with the claims 
folder, noted hearing loss and tinnitus complaints, history 
of an artillery shell exploding near him during combat.  The 
veteran felt this affected his hearing and he stated that 
tinnitus was present since military service, bilateral and 
constant.  The examination confirmed sensorineural hearing 
loss bilateral.  The examiner stated there was no complaint 
regarding hearing difficulties reported prior to April 1998, 
that the military discharge examination showed hearing 
reported within normal limits and that hearing difficulty 
never mentioned in the treatment for sinus problems.  The 
examiner stated that there was no noise notch and that the 
curve looked more like presbycusis than noise trauma.  The 
examiner opined that therefore it was unlikely that the 
veteran's current hearing problem was service connected to 
the noise trauma he reported during military service.  

Turning to the claim for service connection for skin cancer, 
the Board decision dated October 18, 1990 denied service 
connection for basal cell carcinoma as secondary to exposure 
to ionizing radiation.  The Board considered the service 
medical records, post service medical reports showing 
pertinent history beginning in the mid 1960's and a report 
from the Defense Nuclear Agency reporting no risk of exposure 
to ionizing radiation based upon veteran's reported unit 
location duty station in Japan in proximity to either 
Hiroshima or Nagasaki.


Testimony in June 1999 at the RO hearing was interpreted as 
the veteran possibly intending to reopen the claim of 
entitlement to service connection for skin cancer in the 
Board decision of September 27, 2000.  His responses late in 
2000 and early in 2001 clarified that he did so intend to 
reopen the claim.  

Additional VA records were received that included previously 
unseen reports from a hospital admission in 1989 wherein he 
reportedly gave a history of having been in the Hiroshima or 
Nagasaki area briefly during his tour of duty in Japan.  He 
also provided several statements from service comrades who 
seemed to recall that he could have been with a portion of 
his unit that had the occasion of transporting material to 
the Nagasaki area.


Criteria

Service Connection: Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).


Materiality & Finality

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision. Unless the Chairman of 
the Board orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, all Board 
decisions are final on the date stamped on the face of the 
decision. With the exception of matters listed in paragraph 
(b) of this section, the decision rendered by the 
reconsideration Panel in an appeal in which the Chairman has 
ordered reconsideration is final.

(b) Exceptions. Final Board decisions are not subject to 
review except as provided in 38 U.S.C. 1975 and 1984 and 38 
U.S.C. chapters 37 and 72. A remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board.  38 C.F.R. § 20.1100.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
only to claims filed after August 29, 2001, the effective 
date of the amendment.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


Radiation Exposure

Specific to claims based on exposure to ionizing radiation, 
skin cancer and colon cancer are radiogenic diseases under 
38 C.F.R. § 3.311(b)(2).  

To support a claim under section 3.311 based on a disease 
other than one listed in section 3.311(b)(2) a claimant must 
cite or submit competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for bilateral hearing loss and tinnitus and 
whether new and material evidence has been submitted to 
reopen the claim of service connection for skin cancer has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Service Connection for Hearing Loss & Tinnitus

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran has been found to have a 
bilateral high frequency sensorineural hearing loss and 
tinnitus.  There is documented evidence of his military 
occupational specialty in service as a combat medic.  A 
private competent medical authority has concluded that the 
veteran's history of noise exposure in service is the 
causative factor in his development of his bilateral hearing 
loss and presumably his tinnitus.  A VA competent medical 
specialist who actually reviewed the record has opined it is 
not likely that the veteran's bilateral hearing loss is due 
to noise exposure in service.  The examiner offered no 
opinion regarding tinnitus.  

As the Board pointed out earlier, the CAVC has determined 
that service connection for hearing loss is not precluded 
because such was not shown on examination for separation from 
service.  See Hensley, supra.  The veteran's private 
specialist, who examined him and found him to have bilateral 
hearing loss and tinnitus, has opined that the results of 
audiometric testing are consistent with noise-induced hearing 
loss, such as recounted by the veteran.

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of the reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).  The CAVC has held that greater weight may be placed 
on one physician's opinion rather than on another's depending 
on such factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. at 40.

The Board finds that the private medical opinion is to be 
entitled to greater weight.  While the private audiologist 
did not review the veteran's medical records, even if he had, 
the absence of hearing loss at separation from service is not 
critical to a claim.  See Hensley, supra.  Furthermore, the 
private audiologist did provide probative evidence that the 
veteran does have a noise-induced hearing loss, consistent 
with his military occupational history, and as shown on his 
record of service.  

The VA examiner discounted any relationship of the post 
service diagnosed hearing loss with service in view of the 
fact that the separation examination was normal and other 
factors that no doubt the private examiner was competent to 
recognize.  In addition the record did show VA evaluated the 
veteran's hearing several times prior to 1998 a fact that 
contradicts the VA examiner's conclusion regarding the extent 
that the veteran complained of hearing difficulty.  Again, a 
hearing loss does not have to be shown in service for the 
purpose of service connection.  38 C.F.R. § 3.303(d), 
Hensley, supra.

Tinnitus is a subjective sensation of noises in the ears.  
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988).  Tinnitus has been a reported finding on examinations.  
Chronic tinnitus may be etiologically related to 
sensorineural hearing loss, as both sensorineural hearing 
loss and tinnitus are caused by acoustic trauma.  See Robert 
W. Baloh, The Special Senses, in 2 Cecil Textbook of Medicine 
2109, 2119-20 (James B. Wyngaarden, M.D., and Lloyd H. Smith, 
M.D., eds., 18th ed. 1988).  



Therefore, even without an express opinion regarding 
tinnitus, although Dr. WMP's conclusion implicitly favors 
service connection, the Board will note that the pathology 
underlying the current tinnitus cannot be dissociated from 
the veteran's service-connected bilateral sensorineural 
hearing loss.  

Considering the veteran's credible testimony regarding 
acoustic trauma in combat, the Board finds that the evidence 
supports the grant of service connection for tinnitus, as the 
benefit of the doubt rule is applicable.  Thus, the Board is 
able to find that the probative and competent medical 
evidence of record supports a grant of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2003).  


New and Material Evidence

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in 1999.


Under 38 C.F.R. § 3.156 (a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
(effective prior to August 29, 2001).

The CAVC has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In October 1990, the Board issued a decision that denied the 
veteran's claim of entitlement to service connection for skin 
cancer as a residual of exposure to ionizing radiation.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material 
evidence is submitted by or on his behalf. 38 U.S.C.A. 
§§ 5104, 5108, 7104; 38 C.F.R. § 3.156 (2001).  
 
It is determined that the veteran has submitted new and 
material evidence since this October 1990 decision in order 
to reopen his claim.  Since that time, medical records have 
been obtained and show the veteran may have been closer to 
Nagasaki then implied in the DNA report and the distance from 
the bomb site was a factor against further development of the 
claim.  More recently service comrades on behalf of the 
veteran recollect he may have been near Nagasaki.  The Board 
finds that the presumably credible evidence, Justus, supra, 
submitted since the October 1990 decision contributes to a 
more complete picture of the circumstances surrounding the 
question as to whether the veteran currently has skin cancer 
related to ionizing radiation.  Hodge, supra.  Consequently, 
the record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.

In addition, the Board will point out in greater detail in 
the remand that the claim should have been developed under 
the provisions of section 38 C.F.R. § 3.311(a)(2)(iii) since 
the veteran met essential criteria of a radiogenic disease 
and contended that it was due to exposure to ionizing 
radiation in military service.  The newly received evidence 
permits the Board to offer him the consideration his claim 
deserves.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for skin 
cancer as a residual of exposure to ionizing radiation, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO VCAA notice letters issued to the veteran in February 
2001 regarding colon cancer and April 2001 regarding skin 
cancer are essentially compliant with Quartuccio, supra.

The appellant claims that exposure to ionizing radiation 
during military service is linked to skin cancer and colon 
cancer.  His reply to a VA radiation exposure questionnaire 
is of record.  

Medical records on file mention skin cancer and colon cancer, 
which are both radiogenic diseases under 38 C.F.R. § 3.311.  
The claim as it now stands shows the veteran did not confirm 
that he participated in a radiation-risk activity on the 
basis of his military duty.  Thus, he was not a radiation-
exposed veteran and as a result the claim is grounded in 
38 C.F.R. § 3.311 rather than 38 C.F.R. § 3.309(d).  However, 
skin cancer and colon cancer still require initial 
development as set out in section 3.311(a)(2)(iii).  

The Defense Nuclear Agency (DNA) (now known as the Defense 
Threat Reduction Agency (DTRA)) has advised VA the veteran 
was not a member of forces that engaged in the occupation of 
Hiroshima or Nagasaki or that he was located at either site 
during his military service but that he was elsewhere in 
Japan.  The report did not include dose information for 
occupation forces.  After initially reviewing the claim for 
colon cancer, the RO did not develop the appellant's claim 
under 38 U.S.C.A. § 3.311(b)(1) to determine if the threshold 
elements needed to proceed had been established.  

The Board must point out that section 3.311(a)(2)(iii) 
directs dose determination in a claim such as the 
appellant's.  It requires that a dose estimate is to be made 
by the VA Under Secretary for Health, after all available 
information concerning exposure is obtained by the RO 
(emphasis added).  The development actions must comply with 
the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  The 
DNA report is but one piece of information to be considered.  
The veteran has submitted other evidence recently that could 
be significant in the dose estimate phase of the claim.

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  The requirements regarding the preparation of a 
dose assessment by VA are unique to claims brought under 
section 3.311(a)(2)(iii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5.  The Board must observe 
that section 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the appellant's.  

The regulation clearly directs that all records obtained will 
be forwarded to the Under Secretary for Health for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  This is not discretionary and 
the claim must be referred to the Under Secretary for Health 
as provided in the regulation if it is determined that the 
veteran had a radiogenic disease and met other criteria as 
discussed in section 3.311(a).  The requirements regarding 
the preparation of a dose assessment by VA is unique to 
claims brought under section 3.311(a)(2)(iii).  VA may rely 
upon dose data provided by the Department of Defense in cases 
brought under sections 3.311(a)(2)(i) or (a)(2)(ii) but the 
veteran's case is not within either subsection.  

The responsibility for dose estimate preparation by VA in 
claims brought under section 3.311(a)(2)(iii) is clear from 
the regulation and must be based upon all available 
information.  This would include any information contained in 
treatment records or other records that might contain 
radiation dose information as discussed in M21-1, Part III, 
para. 5.12 DEVELOPMENT OF IONIZING RADIATION EXPOSURE.  

As the Board noted earlier, the veteran filed a notice of 
disagreement (NOD) with the September 2003 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral conjunctivitis, foot disorder, myositis, 
bronchitis, gastritis, vertigo and chronic joint pain and 
assigned a 0 percent initial rating for a scar of the left 
cheek.  The RO did not issue a statement of the case (SOC).  

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a SOC 
and the RO's failure to issue a SOC is a procedural defect 
requiring remand.  Godfrey, supra; Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the claim is remanded for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The Secretary must inform the 
appellant to submit any studies he seeks 
to rely on regarding skin cancer or colon 
cancer, attempt to obtain them or, at a 
minimum, provide citations to sources so 
VA can access them.  He should also 
identify the health care providers who 
treated him initially for skin cancer and 
colon cancer. 

4.  The VBA AMC as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii) should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been contacted 
including the DTRA.  If the VBA AMC 
determines that such development has been 
accomplished, the records which have been 
obtained, including any available service 
records regarding his location, sources 
he identified, and the records, 
information and the veteran's statements 
concerning his exposure, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained.  In any review of 
the claim under 38 C.F.R. § 3.311(c), any 
opinion from the VA Under Secretary for 
Benefits, or designee of the VA Under 
Secretary for Benefits, of no reasonable 
possibility that a claimed disability was 
caused by inservice exposure, if so 
concluded, must be thoroughly explained 
and provide adequate rationale for any 
conclusion or conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  The VBA AMC should issue a SOC 
addressing the September 2003 denial of 
entitlement to service connection for 
bilateral conjunctivitis, foot condition, 
myositis, bronchitis, gastritis, vertigo 
and chronic joint pain and an initial 
compensable rating for a scar of the left 
cheek.  The veteran should be advised of 
the need to timely file a substantive 
appeal if he wishes appellate review.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for colon cancer and 
skin cancer claimed as residuals of 
exposure to ionizing radiation.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations, not previously provided in 
the SOC or SSOC for these claims, considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant unless he is notified by the VBA AMC. 



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



